Citation Nr: 0123337	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1967 to September 
1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1995 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) which confirmed a previously assigned 
noncompensable rating for the veteran's service-connected 
hearing loss.  The Board confirmed the noncompensable rating 
in a decision of May 1997.  The veteran subsequently appealed 
to the United States Court of Veterans Appeals (Court).  In 
July 1998, the veteran's attorney and the Secretary of 
Veterans Affairs (Secretary) filed a Joint Motion for Remand.  
In July 1998 the Court granted that motion and vacated the 
Board's May 1997 decision.  In December 1998 the Board 
remanded the case for further development and the case has 
now been returned to the Board.



FINDING OF FACT

The veteran has Level I hearing acuity in his right and left 
ear.



CONCLUSION OF LAW

The schedular criteria for entitlement to an increased 
(compensable) rating for hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2000); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. §§ 5102, 5103A (West 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  In the instant case, all relevant evidence 
identified by the veteran was obtained and considered, 
including the medical evidence obtained following the Board's 
December 1998 remand.  In addition, the veteran was afforded 
a VA examination in July 1999 to assist in rating his 
service-connected disability, and outpatient treatment 
records have been associated with the claims file.  Under the 
circumstances, the Board finds that the record as it stands 
allows for equitable appellate review and that there has been 
compliance with the provisions of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
(DC) 6100-6110.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII as set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  The 
Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

However, with regard to 38 C.F.R. § 4.86, the version of that 
regulation in effect prior to June 10, 1999, only provided 
information regarding the fact that the evaluations derived 
from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  Under the 
criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2000).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2000).  
Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

The veteran was granted service connection for defective 
hearing in a January 1969 rating decision and was assigned a 
noncompensable evaluation that has remained in effect since 
that time.  During a VA examination in February 1995, an 
audiometer revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
35
50
65
LEFT
35
35
45
60
80

The veteran had average puretone decibel loss of 40 in the 
right ear and of 55 in the left ear, and speech recognition 
of 96 percent in the right ear and of 100 percent in the left 
ear.

During a VA examination in June 1997, an audiometer revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
35
45
65
LEFT
0
15
45
60
65

The veteran had average puretone decibel loss of 39 in the 
right ear and of 46 in the left ear, and speech recognition 
of 96 percent in the right ear and of 96 percent in the left 
ear.

During the VA examination in July 1999, an audiometer 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
30
50
70
LEFT
5
15
45
65
55

The veteran had average puretone decibel loss of 40 in the 
right ear and of 45 in the left ear, and speech recognition 
of 96 percent in the right ear and of 96 percent in the left 
ear.

The VA audiological examinations have consistently found that 
the veteran suffers from mild to moderately severe bilateral 
sensorineural hearing loss.  A March 2000 private audiology 
report also found that the veteran suffered from bilateral 
mild to severe sensorineural hearing loss.

As the VA audiological testing (viewing all testing 
independently and using the results most favorable to the 
veteran) reveals an average 40 decibel loss, coupled with a 
speech recognition score of 96 percent in the right ear, a 
numeric designation of I is warranted under 38 C.F.R. § 4.85, 
Table VI.  The average 55 decibel loss, coupled with a speech 
recognition score of 96 percent in the left ear, also results 
in a numeric designation of I.  When these results are 
coupled using Table VII, the appropriate percentage 
evaluation is 0 percent, designated as Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.87.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  Thus, the presently assigned 0 percent rating is 
compatible with the veteran's bilateral sensorineural hearing 
loss, and a preponderance of the evidence is against a higher 
evaluation for this disability.  The Board also notes that 
the audiometric test results do not call for a compensable 
evaluation under the new provisions of 38 C.F.R. § 4.86 as 
well.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that while the veteran has testified at the April 1997 Board 
and May 2000 RO hearings to difficulties that his hearing has 
caused in his daily life, there has been no showing by the 
veteran that his hearing loss, alone, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased (compensable) rating for hearing 
loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

